
	

114 SRES 397 IS: Supporting the recognition of 2016 as the “Year of Pulses” and acknowledging the nutritional benefit and important contribution to soil health of pulse crops.
U.S. Senate
2016-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 397
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2016
			Ms. Cantwell (for herself, Mr. Crapo, Mr. Tester, Mrs. Murray, and Ms. Heitkamp) submitted the following resolution; which was referred to the Committee on Agriculture, Nutrition, and Forestry
		
		RESOLUTION
		Supporting the recognition of 2016 as the Year of Pulses and acknowledging the nutritional
			 benefit and important contribution to soil health of pulse crops.
	
 Whereas the United States will celebrate 2016 as the Year of Pulses;
 Whereas the 68th United Nations General Assembly declared 2016 as the International Year of Pulses; Whereas a pulse is a dry, edible seed of a plant in the legume family, including a dry bean, dry pea, lentil, or chickpea;
 Whereas pulse crops are grown in abundance in Arizona, California, Colorado, Idaho, Kansas, Michigan, Minnesota, Montana, Nebraska, New York, North Dakota, Oregon, South Dakota, Texas, Washington, Wisconsin, and Wyoming;
 Whereas a pulse is an important component of a nutritious diet and is high in plant-based protein, vitamins, fiber, and minerals, including iron, potassium, magnesium, and zinc;
 Whereas a pulse helps prevent serious and chronic illness, including heart disease, cancer, diabetes, and stroke;
 Whereas a legume serves as an important rotation crop, keeps soil fertile, and improves overall soil health by replenishing nitrogen;
 Whereas a pulse crop provides food security and nutrition to much of the developing world as a low-cost source of protein; and
 Whereas a pulse crop is an important economic development crop for small farmers, for both domestic production and export potential: Now, therefore, be it
		
	
 That the Senate supports— (1)the recognition of 2016 as the Year of Pulses;
 (2)the participation by representatives of the Federal Government in events and activities organized pursuant to the observance by the United Nations of the International Year of Pulses in 2016; and
 (3)the future funding of programs to support the cultivation and consumption of pulses.  